Title: To James Madison from Lawson Alexander, 15 July 1807
From: Alexander, Lawson
To: Madison, James



Sir,
Baltimore, 15th. July 1807.

I this day was honor’d by your favor in answer to mine of the 1st. inst. wherein you were pleased to inform me that "the Arrangements designed by the President relative to the Consulate at Rotterdam, do not permit you to authorize me to return to that place in my former Capacity".  A Circumstance which I regret exceedingly.  I have asked of the President, what every Man may ask without blushing, Employment, and have been refused.  I bow submissively to his decrees.
I now enclose a Statement of my Accts. for the Years 1805, & 6 amounting to 149 Dolls. 42 Cts. being disbursements to American Seamen by which you will observe, Sir, that there is a small Balance 29 Dolls. 42 Cts. due me.
The Rects. for the above accompany the Accounts, and two Registers of Ships lost upon the Coast of Holland within my district.  I remain with sentiments of the Highest Consideration & Respect Your Excellency’s Most Obedient & Most Humble Servant

Lawson Alexander

